Citation Nr: 0938096	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
osteomyelitis of the right tibia with abscess of the right 
leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which found that the Veteran had not 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for chronic 
osteomyelitis of the right tibia with abscess of the right 
leg (right leg disability).  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing at the RO in August 2009.  A 
transcript of the hearing is of record.  

The RO addressed the new and material evidence issue in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence.  Irrespective of the 
RO's action, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a right leg disability.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2008).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
chronic osteomyelitis of the right tibia with abscess of the 
right leg in February 1959 and March 2002 rating decisions.  
The appellant received timely notice of the determinations, 
but did not appeal, and those decisions are now final.  

2.  Evidence received since the March 2002 rating decisions 
is duplicative, cumulative, and redundant of evidence 
previously considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for chronic osteomyelitis 
of the right tibia with abscess of the right leg.


CONCLUSION OF LAW

New and material evidence has not been received since the 
March 2002 rating decision, and the claim for entitlement to 
service connection for chronic osteomyelitis of the right 
tibia with abscess of the right leg is not reopened.  38 
U.S.C.A. § 5108 (West 2002 and Supp. 2008); 38 C.F.R. § 3.156 
(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2005, and post-adjudication notice 
by letter dated in August 2006.  The claim was subsequently 
readjudicated in a May 2007 statement of the case.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence, 
and; Kent v. Nicholson, 20 Vet. App. 1 (2006), specifically 
informing the Veteran of the basis of the last final denial 
in March 2002 for the claim to reopen the claim of service 
connection for a right leg disability, and described the 
meaning of "new" and "material" evidence in order to 
reopen the claim.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
the opportunity to give testimony before the Board.  While 
the Veteran was not afforded a VA examination in this case, 
as discussed below, he has not submitted new and material 
evidence to reopen his claim.  Under these circumstances, 
VA's duty to assist doctrine does not require that the 
veteran be afforded medical examination.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claim file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

In February 1959, the RO denied the Veteran's claim for 
service connection for chronic osteomyelitis of the right 
tibia with abscess of the right leg, finding that the 
Veteran's episode of active osteomyelitis in service is not 
shown to have increased the disability of the right leg 
beyond pre-service level.  The Veteran did not appeal this 
decision; so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

In March 2002, the RO again denied the Veteran's claim to 
reopen a claim of service connection for chronic 
osteomyelitis of the right tibia with abscess of the right 
leg, finding that the Veteran did not submit new and material 
evidence.  The Veteran did not appeal this decision; so it 
too became final.  Id.  The Veteran again seeks to reopen his 
service connection claim.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the March 2002 rating 
decision includes the Veteran's STRs, which include a 
September 1943 Certificate of Disability for Discharge, which 
notes that the Veteran was diagnosed with osteomyelitis, 
chronic, that it was not incurred in the line of duty and was 
not aggravated by service, and that no useful service can be 
obtained from the Veteran; a July 1959 VA examination 
addressing the right leg for pension purposes; VA hospital 
records dated in 1958 and 1960 for treatment for the right 
leg abscess and ankle disability; and medical treatment 
records dated from 1982 to 2001, which do not indicate 
treatment for osteomyelitis.  

Evidence submitted since the March 2002 rating decision 
includes a July 2003 medical statement for consideration of 
aid and attendance, noting various medical diagnoses, none of 
which relate specifically to the Veteran's right leg, a 
September 1987 marriage certificate, VA ophthalmology 
treatment records, and a list of prescriptions, none of which 
specifically mention the right leg.  The Veteran did not 
submit any evidence pertaining to his right leg or noting a 
diagnosis related to osteomyelitis.  Additionally, the 
Veteran testified that his doctors have said his military 
service could have aggravated his right leg disability beyond 
its normal progression, but that he does not have any 
documentation to reflect this.   

Regarding the July 2003 medical statement, September 1987 
marriage certificate, VA ophthalmology records, and list of 
prescriptions, this evidence is new because it is not 
duplicative of evidence considered by the RO at the time of 
its March 2002 decision.  However, none of this evidence is 
material because it does not relate to the unestablished fact 
of whether the Veteran has a current right leg disability 
that was incurred in or aggravated by service as required by 
38 C.F.R. § 3.303 or whether a pre-existing right leg 
disability underwent an increase in disability during service 
pursuant to 38 C.F.R. § 3.306.  38 C.F.R. § 3.156 (a).  

Likewise, even assuming the credibility of the Veteran's 
testimony concerning his physician's opinion regarding 
whether his right leg disability was aggravated by service, 
this testimony alone does not constitute competent medical 
evidence.  See also LeShore v. Brown, 8 Vet. App. 406 (1995) 
(noting that a veteran's self-reported lay history, 
transcribed in post-service medical records, does not 
constitute competent medical evidence of causality) and 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter 
from a physician indicating that a veteran's death "may or 
may not" have been averted if medical personnel could have 
effectively intubated the veteran was held to be 
speculative).  Thus the Veteran's August 2009 testimony, even 
assuming its credibility, is not material because it does not 
constitute competent evidence relating to the unestablished 
fact of whether the Veteran has a current right leg 
disability that was incurred in or aggravated by service as 
required by 38 C.F.R. § 3.303 or whether a pre-existing right 
leg disability underwent an increase in disability during 
service pursuant to 38 C.F.R. § 3.306.  38 C.F.R. § 3.156 
(a).  

Given the absence of receipt of any new and material evidence 
since the March 2002 rating decision, reopening the claim to 
entitlement to service connection for chronic osteomyelitis 
of the right tibia with abscess of the right leg is not 
warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  


ORDER

The petition to reopen the claim for service connection for 
chronic osteomyelitis of the right tibia with abscess of the 
right leg is denied.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


